Opinion oe the Court, by
Bickerton, J.
This case was on the trial calendar for the June Term, 1893, of the Circuit Court of the Second Circuit, and the Deputy Attorney-General “moved the Court to strike the case from the calendar on the ground that there is no appeal before the Court in any shape, in that there has been no notice of appeal filed as required by Section 68 of the Judiciary Act.” After hearing argument the Court ruled that the case was not properly on the calendar and sustained the motion, and the defendants by their attorney noted exception to the ruling, which exception was allowed, and the matter now comes here on a duly allowed bill of exceptions.
This question was decided by this Court in the case of Mary Kaleialii et al. vs. M. S. Grinbaum et al., (ante, page 141,) filed April 27th, 1893, in which the Court says: “We are of the opinion that this statute means that the party appealing shall reduce such notice to writing and deposit it.” * * * But the defendants’ counsel in this case contends that a certificate of the District Magistrate that the appeal has been properly •perfected, is conclusive evidence that the *232appeal has been properly perfected. We are not of that opinion. It must appear from the record itself sent up that all the requirements of the law, have been complied with; this written notice would be part of the file and record sent up if it had been filed; it is absent from the file, and the record does not show that such notice was filed, in fact the counsel for defendants in his argument virtually admitted that it had not been filed, for he offered excuses for the parties not knowing that this was one of the requirements of the law.
Deputy Attorney-General G. K. Wilder, for prosecution.
J. L. Kaululcou, for defendants.
We are of the opinion that the case of Kaleialii vs. Grinbaum, above cited, is decisive of this case, and therefore overrule the exceptions.